Case 2:17-cv-09226-AB-GJS Document 132 Filed 09/11/20 Page 1 of 2 Page ID #:1427




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   BRIAN GOLDBERG,                             CASE NO.: 2:17-cv-9226 AB (GJSx)
12               Plaintiff,                      BEFORE THE HONORABLE ANDRE
                                                 BIROTTE, JR.
13   v.
                                                 JUDGMENT IN FAVOR OF CITY
14   NAHAL YASHAR, DANNY YASHAR,                 OF BEVERLY HILLS
     FARIBA LAVIAN, CITY OF BEVERLY
15   HILLS, and DOES 1 through 100,
16               Defendants.
17
18         On July 6, 2020, this Court GRANTED, in its entirety, a motion for
19   partial summary judgment filed by Defendant CITY OF BEVERLY HILLS. [Dkt.
20   114] The Court’s order granting partial summary judgment adjudicated all of
21   Plaintiff’s claims against the CITY OF BEVERLY HILLS in this action. On July
22   24, 2020, Plaintiff filed a motion for reconsideration of the Court’s order
23   granting partial summary judgment in favor of the CITY OF BEVERLY HILLS.
24   [Dkt. 115] On August 11, 2020, the Court denied Plaintiff’s motion for
25   reconsideration. [Dkt. 118] While Plaintiff’s claims against Defendants NAHAL
26   YASHAR, DANNY YASHAR, and FARIBA LAVIAN remain, it is appropriate,
27   pursuant to Fed. Rules Civ. Proc. 58, to enter judgment in favor of Defendant
28   CITY OF BEVERLY HILLS in light of the Court’s orders.

                                             1
Case 2:17-cv-09226-AB-GJS Document 132 Filed 09/11/20 Page 2 of 2 Page ID #:1428
